DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 11/21/22 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1-10 state that the “truck sensor” performs the functions and includes the features assigned to the ”loading sensor” in the specification. 
See, e.g., claim 1: “truck sensor configured for monitoring loading of a truck”

Specification:
“a truck sensor configured for recognizing a truck”(¶0007) and
“a loading sensor configured for monitoring loading of a truck ” (¶0009)

Moreover, the coordination between the truck sensor and the controller is similarly misplaced:
Claim 1: “controller in communication with the truck sensor to coordinate with the truck sensor and recognize when the truck is full”
Specification: “a controller in communication with the truck sensor to coordinate with the truck sensor and maintain and store a truck count.” And
“a controller in communication with the loading sensor to coordinate with the loading sensor and recognize when the truck is full.”

The abstract of the disclosure is objected to because it conflates the function of the truck and loading sensor similarly to the claims.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “feature finding device1” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/mental process without significantly more. The claim(s) recite(s) “a controller in communication with the truck sensor to coordinate with the truck sensor and recognize when the truck is full.” This judicial exception is not integrated into a practical application because merely “recogniz[ing] when the truck is full” amounts to an abstract idea that can be performed mentally by the machine operator looking at a video output of the sensor2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of recognizing is not tied to any further utility such as giving an alarm or displaying “full” for the operator to see. See below for the subject matter eligibility test:
Step 1: the claim is directed to a machine or manufacture (YES)
Step 2A: is the claim directed to an abstract idea? (YES)
Prong one: As noted above, the limitation “controller in communication with the truck sensor to coordinate with the truck sensor and recognize when the truck is full” is directed to the abstract idea of “coordinat[ing] with a sensor and “recogniz[ing]” when the truck is full. An operator viewing a video display (i.e. coordinating with a camera sensor) showing the bed of the truck could recognize when the truck is full. Therefore the limitation amounts to an abstract idea/mental process. (YES)
Prong two: the claim recites additional elements (frame, drum, sensor, etc.) but the claim language does not integrate the judicial exception “recogniz[ing] the truck is full” into a practical application because the recognition that the truck is full does not --by itself-- have any practical application. (NO)
Step 2B: Whether  the claim amounts to significantly more (NO). 
In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." The claimed invention does not improve upon the technology of milling machines because the implementation of the abstract idea does not itself have any effect. Although the disclosed invention includes, for example, a warning device which provides indication that the truck is full; the claim language does not reflect that improvement.
Therefore the claimed invention is not patent eligible.
FURTHERMORE: Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/mental process without significantly more. The claim(s) recite(s) “ controller is further configured to store a truck count.” This judicial exception is not integrated into a practical application because merely “storing” a count amounts to an abstract idea that can be performed mentally (or using pencil/paper or equivalent) by the machine operator. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the storing is not tied to any further utility such as displaying the count for the operator to see. See below for the subject matter eligibility test:
Step 1: the claim is directed to a machine or manufacture (YES)
Step 2A: is the claim directed to an abstract idea? (YES)
Prong one: As noted above, the limitation “controller is further configured to store a truck count” is directed to the abstract idea of “stor[ing] a count. An operator could easily store (or write down) a count of trucks. Therefore the limitation amounts to an abstract idea/mental process. (YES)
Prong two: the claim recites additional elements (frame, drum, sensor, etc.) but the claim language does not integrate the judicial exception “stor[ing] a count” into a practical application because the count of trucks does not --by itself-- have any practical application. (NO)
Step 2B: Whether  the claim amounts to significantly more (NO). 
In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." The claimed invention does not improve upon the technology of milling machines because the implementation of the abstract idea does not itself have any effect. Therefore the claimed invention is not patent eligible.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. These claims call for the truck sensor to be QR or RFID scanner, but also call for the truck sensor to coordinate with the controller to determine when the truck is full. The specification does not describe how an RFID scanner for example can determine when the truck is full. [Examiner notes that this rejection is inextricably linked with the conflation of truck and loading sensors ].
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above, the conflation of the truck/loading sensors makes the claims confusing. Correction of the claims so that each sensor reflects its disclosed function would overcome the rejection.
Furthermore, claim 7—which depends from claim 1-- lacks clear antecedent basis for the single sided device which was first mentioned in claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Application Publication 2013/0080000 (hereinafter “BOMAG”).
BOMAG describes the milling machine 1 with frame 4 traction device 5 drum 8 conveyor 10 and truck sensor 13. BOMAG also describes the controller 15configured to coordinate with the sensor and determine when the truck is full (¶0042) as claimed.
With regards to claims 2 -4 and 7: the camera of BOMAG meets a reasonably broad definition of “scanner” . moreover, with regards to claim 3 in particular, the controller of BOMAG plainly scans the truck and meets a reasonably broad interpretation of determines the volume—i.e.  “monitoring the fill level or for monitoring the attainment of a desired fill during the loading process” (¶0009) and “The predetermined fill level can be defined as a function of the filling volume of the transport container and/or in particular, the filling weight of the transport container. Reaching the predetermined fill level can be determined in different ways. Ideally, this is also carried out with the help of the sensor device” (¶0013) and this plainly meets the monitoring a fill level as called for in claim 4.
With regards to claim 6: the camera of BOMAG meets a reasonably broad definition of single-sided (instant application at ¶0034—“ the single-sided device may include a camera”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOMAG in view of US Patent Application Publication 2017/0205814 (hereinafter “CATERPILLAR”).
BOMAG lacks the controller storing a count.
CATREPILLAR—in the same filed of endeavor—describes  (¶0062) storing (and displaying) a count of trucks with the advantage of allowing supervisors to manage supply trucks. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified the BOMAG controller to have the controller store a count of trucks as claimed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2016/0208447 describes (¶0016,0031) use of RFID to identify trucks. US Patent Application Publication 2016/0177521 describes (¶0012,0049) using QR codes to identify trucks.US Patent Number 11,274,921 (NOT PRIOR ART) describes truck loading monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner finds the corresponding structure to be QR scanner or RFID scanner or equivalent.
        2 “truck sensor” is disclosed as a camera [0034]